Case: 20-20427     Document: 00516036769         Page: 1     Date Filed: 09/30/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      September 30, 2021
                                No.20-20427
                            consolidated with                            Lyle W. Cayce
                                                                              Clerk
                               No. 20-20452
                              Summary Calendar


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Cheryl Reed Johnson,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:14-CR-47-1
                            USDC No. 4:14-CR-575-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Cheryl Reed Johnson, federal prisoner # 61976-379, was convicted of
   six fraud-related charges and was sentenced to serve a total of 151 months in


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20427          Document: 00516036769     Page: 2     Date Filed: 09/30/2021




                                     No. 20-20427
                                   c/w No. 20-20452

   prison and a three-year term of supervised release. Now, she appeals the
   district court’s denial of her 18 U.S.C. § 3582(c)(1)(A)(i) motion for
   compassionate release, arguing that the district court erred by declining to
   consider the 18 U.S.C. § 3553(a) sentencing factors and that her BMI,
   anemia, and asthma amount to extraordinary and compelling reasons
   justifying relief.
          This court reviews a district court’s decision denying compassionate
   release for an abuse of discretion. United States v. Chambliss, 948 F.3d 691,
   693 (5th Cir. 2020). A district court abuses its discretion when its decision
   is grounded in a legal error or clearly erroneous facts. Id. Johnson has not
   met this standard.
          Because the district court properly relied upon § 3582(c)(1)(A)(i) in
   conducting its analysis and did not treat U.S.S.G. § 1B1.13 as binding, there
   is no legal error. See United States v. Shkambi, 993 F.3d 388, 392 (5th Cir.
   2021); United States v. Thompson, 984 F.3d 431, 433 (5th Cir. 2021), cert.
   denied, 2021 WL 2044647 (U.S. May 24, 2021) (No. 20-7832). Additionally,
   because it concluded there were no extraordinary and compelling reasons
   meriting relief, there was no need for it to consider the § 3553(a) factors. See
   § 3582(c)(1)(A). The record shows no clear error in connection with its
   findings that she had not established that she had conditions that put her at
   enhanced risk for complications from COVID-19. Because Johnson has
   shown no abuse of discretion in connection with the district court’s
   judgment, that judgment is AFFIRMED.




                                          2